IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 764
                                                   :
         ORDER AMENDING RULE 1140                  :          SUPREME COURT RULES
         OF THE PENNSYLVANIA                       :
         RULES OF JUVENILE COURT                   :          DOCKET
         PROCEDURE                                 :
                                                   :
                                                   :

                                                ORDER


PER CURIAM

      AND NOW, this 23rd day of April, 2018, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been published for public
comment at 47 Pa.B. 7016 (November 18, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1140 of the Pennsylvania Rules of Juvenile Court Procedure is amended in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on July 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.